Order, Appellate Term, First Department, entered on April 7,1981, which reversed a judgment of the Civil Court, New York County (B. Cohen, J.), entered on July 23,1980 dismissing a holdover petition and granting judgment to the landlord, unanimously reversed, on the law, without costs, and the matter remanded to the trial court for further proceedings unfettered by the present agreed statement of facts. In light of Conrad v Third Sutton Realty Co. (81 AD2d 50), the stipulated facts are insufficient upon which to base a determination of the issues presented by this appeal. Concur — Murphy, P. J., Kupferman, Sullivan, Carro and Lupiano, JJ.